t c memo united_states tax_court vitamin village inc petitioner v commissioner of internal revenue respondent docket no filed date daniel l reeves officer for petitioner wesley f mcnamara for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies in petitioner’s federal corporate_income_tax for the fiscal years ending fye date and fiscal years at issue of dollar_figure and dollar_figure respectively unless otherwise indicated all section references are to continued after concessions the issues for decision are whether the amounts paid to petitioner’s sole executive and shareholder during the fiscal years at issue constituted reasonable_compensation under sec_162 whether petitioner is entitled to deduct advertising expenses under sec_162 of dollar_figure for fye date and whether petitioner is entitled to depreciate costs incurred in constructing a houseboat a floating garage and a dock under sec_167 during the fiscal years at issue findings_of_fact the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference and the facts stipulated are so found at the time the petition was filed petitioner maintained its business office in wilsonville oregon a petitioner’s business history petitioner was incorporated by daniel l reeves in the state of oregon in petitioner an accrual basis taxpayer with continued the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar at trial respondent conceded that petitioner was entitled to deduct a net_operating_loss of dollar_figure in fye date carried back from its fye date on brief petitioner conceded it failed to report interest_income of dollar_figure in fye date mr reeves originally founded petitioner with two other continued an fye june was in the business of producing distributing and selling skin care products tanning lotions diet aids sports performance products nutritional supplements health food products and apparel at both the retail and wholesale levels petitioner also provided indoor tanning salon services and its own printing advertising and marketing services petitioner used the business names of vitamin village for the production and sales of nutritional supplements health food skin care products and tanning lotions club tan for its tanning salon services and universal graphics for its advertising marketing and printing activities mr reeves was petitioner’s president from and its secretary treasurer and sole shareholder from through the fiscal years at issue and he controlled all aspects of petitioner’s corporate operations from through the fiscal years at issue mr reeves also performed all of petitioner’s managerial duties he worked more than hours per week managing petitioner’s research development production sales marketing and advertising and supervised petitioner’s employees including making all hiring and firing decisions continued individuals jeff o’brien and r gail reeves mr o’brien left petitioner shortly after its incorporation r gail reeves terminated her positions as petitioner’s secretary and treasurer and all stock she owned in petitioner was redeemed in fye date b spinoff corporations to reduce petitioner’s potential liability and to increase efficiency and growth mr reeves organized two new corporations out of petitioner club tan centers of oregon inc ctc and universal marketing inc umi in date petitioner transferred the assets used by club tan to ctc and on date petitioner transferred the assets used by universal graphics to umi all of the stock issued by ctc and umi was transferred to mr reeves in a sec_355 reorganization spinoff resulting in petitioner ctc and umi becoming brother- sister corporations mr reeves was the president secretary treasurer and sole shareholder of ctc and umi although his obligations to petitioner decreased as a result of the spinoffs as the sole officer and manager of three corporations mr reeves had significantly increased responsibilities c petitioner’s financial condition for fye date through petitioner’s gross_receipts net_income and net margin were as follows fy gross_receipts dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number net_income dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number net margin percent -4 -4 -0 -7 during the fiscal years at issue petitioner’s sales costs of goods sold gross_profits net_income total taxes net_income per books and ratios of gross_profit to gross_receipts expressed as percentages were as follows the stated gross_receipts and net_income taxable_income for fye date through were obtained from petitioner’s forms u s_corporation income_tax return for the respective fiscal years the amounts listed in this table were reported in petitioner’s forms for the respective fiscal years at issue net_income per books was reported on forms schedule m-1 gross_receipts cost_of_goods_sold gross_profits net_income total_tax net_income per books ratio of gross_profits to gross_receipts fy dollar_figure big_number big_number big_number big_number big_number fy dollar_figure big_number big_number big_number big_number big_number petitioner reported the following shareholder equity during the years at issue common_stock retained earnings equity net_income per books return on equity fy dollar_figure big_number big_number big_number fy dollar_figure big_number big_number big_number petitioner’s common_stock value and retained earnings were reported on its forms schedules l for the fiscal years at issue because of the spinoffs the value of petitioner’s common_stock was reduced from dollar_figure to dollar_figure petitioner’s equity was computed by adding petitioner’s end- of-year common_stock value to its end-of-year retained earnings rate of return on equity is computed by dividing petitioner’s net_income per books by its equity for the respective fiscal years at issue d petitioner’s employee compensation the compensation petitioner paid mr reeves each year from through was fye june compensation dollar_figure big_number big_number big_number big_number includes dollar_figure bonus big_number -0- big_number big_number -0- -0- big_number big_number big_number includes dollar_figure million bonus big_number includes dollar_figure million bonus from fy through fy mr reeves’s salary remained low or he was unpaid so that profits could be invested to expand petitioner’s business beginning in fye date petitioner’s business improved and profits substantially increased petitioner deducted the compensation paid to mr reeves as officer compensation on its forms u s_corporation income_tax return in the fiscal years at issue in fye date petitioner paid dollar_figure in salary and wages to its employees including dollar_figure in bonuses and in fye date petitioner paid dollar_figure in salary and wages to the table does not include amounts umi or ctc paid to mr reeves its employees including dollar_figure in bonuses petitioner deducted these amounts as salaries and wages paid to its employees on its forms in the fiscal years at issue petitioner did not maintain a compensation policy for its officers and employees however all of petitioner’s memorandums of consent to corporate action from fye date through indicated mr reeves received less than full and adequate compensation_for his role as petitioner’s president and that petitioner would give future consideration to increasing mr reeves’s salary and or award future discretionary bonuses to reimburse him for his past and present service the bonuses mr reeves and petitioner’s other employees received were not based upon a formula or previously set forth in writing each bonus was determined and paid at the end of the fiscal_year when petitioner could ascertain its cash availability and determine what would be a reasonable bonus taking into consideration previous underpayments e advertising agreement with umi in the fiscal_year previous to umi’s formation petitioner’s gross skin care and tanning products sales totaled dollar_figure with dollar_figure profit in an effort to increase sales in date in petitioner’s fye date petitioner entered into an agreement with umi by which in exchange for dollar_figure million umi agreed to brand market and advertise the skin care and tanning products petitioner sold in umi’s fye date pursuant to a similar agreement petitioner paid dollar_figure in petitioner’s fye date for the same services in umi’s fye date as a result of umi’s services within umi’s first fiscal_year fye date petitioner’s gross_receipts exceeded dollar_figure million with dollar_figure in gross_profits from the sale of the products umi branded marketed and advertised furthermore in petitioner’s fiscal_year umi’s services caused petitioner’s gross_receipts to double exceeding dollar_figure million and earning over dollar_figure million in gross_profits petitioner deducted the amounts paid to umi as advertising expenses in the fiscal years at issue f mr reeves’s home and the floating structures on date mr reeves purchased acres along the willamette river in newberg oregon which included mr reeves’s family residence and a dilapidated houseboat and a floating dock on the river behind and down a hill from the residence the residence was a two-story house with approximately big_number square feet per floor the first floor was a daylight basement used by the previous owner to store automobiles the houseboat and the dock were connected to mr the record does not indicate ctc’s earnings or the amount of time mr reeves spent conducting its activities the record indicates mr reeves sold ctc in reeves’s property by a rundown gangway the houseboat the dock and the gangway were in a poor and dangerous condition in petitioner’s fye date mr reeves and petitioner entered into a lease agreement for dollar_figure a month to provide petitioner with access from mr reeves’s residence to the houseboat and the dock the use of his utilities and the use of his parking lot boat and jet skis for advertising and promotional purposes in the fiscal years at issue petitioner also rented the first floor of mr reeves’s residence for dollar_figure a month to store goods in mr reeves and petitioner removed the dilapidated houseboat and the dock and hired a contractor to build a new houseboat a 100-foot dock and a floating garage floating structures construction of the floating structures was completed in the spring of and they were placed into service on may dollar_figure the oregon state marine board listed petitioner as the owner and mr reeves as the coownerdollar_figure the dollar_figure a month also allowed access to mr reeves’s tennis court and an enclosed area where corporate guests could place their children so they would be safe from falling into the willamette river petitioner’s form_4562 depreciation and amortization reported the property was placed into service on date mr reeves claimed that only petitioner owned the floating structures and he was listed as a coowner because the state required an individual contact the new houseboat was approximately feet long and feet wide it had one floor with three rooms including a living area a photo studio and office space and an open-air deck on top which included an outdoor cafe adjacent to the new house boat was the floating garage where mr reeves’s boat and jet skis and petitioner’s tables and chairs were stored the garage was covered and securely locked petitioner and mr reeves shared the costs of the floating structures’ construction mr reeves paid dollar_figure in and petitioner paid a total of dollar_figure dollar_figure in fye date and dollar_figure in fye date petitioner capitalized the dollar_figure and depreciated the costs over a 39-year period petitioner reported these expenditures on its form sec_4562 depreciation and amortization as leasehold improvements involving nonresidential_real_property and claimed depreciation_deductions of dollar_figure and dollar_figure in the fiscal years at issue respectively petitioner and umi used the floating structures for promotional events meetings and advertising photo shoots beginning in mr reeves used the floating structures for personal purposes approximately times a year neither petitioner nor mr reeves kept a log of the use of the floating structures in mr reeves sold his residence in newberg oregon as part of a bankruptcy sale as part of the sale petitioner sold the floating structures to mr reeves’s wife’s company royal sun properties l l c for dollar_figure with dollar_figure paid as a downpaymentdollar_figure respondent issued the notice_of_deficiency on date petitioner timely filed its amended petition on date i reasonable_compensation opinion petitioner contends the amounts paid to its sole executive and shareholder mr reeves in the fiscal years at issue constituted reasonable_compensation under sec_162 conversely respondent contends mr reeves’s compensation_for the fiscal years at issue was unreasonable but on the basis of respondent’s expert’s opinion concedes deductions of dollar_figure million and dollar_figure respectively royal sun properties l l c still owes petitioner dollar_figure the dollar_figure includes reasonable_compensation paid to mr reeves by petitioner and umi together respondent argued on brief that if the court accepted dollar_figure as reasonable_compensation for fye date it would be appropriate to divide this amount between petitioner and umi and allow petitioner to deduct dollar_figure respondent alternatively argued that it would be appropriate to allow umi its full claimed deduction of dollar_figure if petitioner were allowed only dollar_figure as reasonable_compensation for its fye date sec_162 permits a taxpayer to deduct a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a taxpayer is entitled to a deduction for compensation only if the payments were reasonable in amount and in fact paid purely for services sec_1_162-7 income_tax regsdollar_figure although framed as a two-prong test the inquiry under sec_162 generally turns on whether the amounts of the purported compensation payments were reasonable 716_f2d_1241 9th cir revg tcmemo_1980_282 petitioner has the burden of proving the payments to mr reeves were reasonable see rule a because petitioner’s place of business is in the state of oregon absent stipulation otherwise an appeal of this case would go to the court_of_appeals for the ninth circuit see sec_7482 that court_of_appeals uses five factors to determine the reasonableness of compensation with no single factor being determinative elliotts inc v commissioner supra the factors are the employee’s role in the company comparison with other companies the character and condition of the company potential conflicts of interest and internal consistency in compensation id pincite8 respondent argues only that the amount of compensation was unreasonable when shareholder-officers who control the corporation set their own compensation careful scrutiny is necessary to determine whether the alleged compensation is in fact a distribution of profits and a constructive_dividend 73_tc_1142 ii the elliotts factors applied to petitioner’s compensation of mr reeves a role in the company the role the employee plays in the company focuses on the employee’s importance to the success of the business pertinent considerations include the employee’s position hours worked and duties performed elliotts inc v commissioner supra pincite from petitioner’s incorporation in mr reeves’s hard work and vision were critical and indispensable to petitioner’s business and the primary reason for its overall success he served as petitioner’s president from its incorporation in and its secretary and treasurer from mr reeves also handled all of petitioner’s managerial duties on a daily basis he managed petitioner’s research development production sales and marketing and advertising until umi was spun off on date mr reeves also supervised petitioner’s employee sec_15 and was responsible for all hiring and firing mr reeves testified that petitioner had approximately employees during the fiscal years at issue although mr reeves did not devote percent of his time to petitioner’s business during the fiscal years at issue as the only executive and manager he was the driving force behind petitioner’s successdollar_figure mr reeves was a highly motivated employee who worked over hours per week for petitioner during the first months of its fy and a substantial amount of time during the second half of its fy despite managing two other companies during petitioner’s fy mr reeves continued to devote a substantial amount of time to petitioner’s operations which led to its further success b external comparison this factor compares the employee’s compensation with that paid_by similar companies for similar services elliotts inc v commissioner supra pincite see sec_1_162-7 income_tax regs courts often use expert witness opinions to evaluate the reasonableness of compensation nonetheless this court is not bound by the opinion of any expert witness and may accept or reject expert testimony in the exercise of sound judgment the record indicated the incorporation of umi and ctc resulted in mr reeves’s performing fewer services and spending less time operating petitioner without delineating the number of hours per week mr reeves spent operating petitioner however the record did indicate that ctc was a separate corporation for one-half of petitioner’s fye date and umi was a separate corporation for month of petitioner’s fye date mr reeves spent over hours a week operating petitioner before ctc and umi were spun off and shortly after ctc and umi were spun off mr reeves’s overall time spent working increased significantly 304_us_282 538_f2d_927 2d cir affg tcmemo_1974_285 furthermore the court may be selective in determining what portions of an expert’s opinion if any to accept 86_tc_547 only respondent offered expert testimony comparing mr reeves’s compensation with that paid_by similar companies for similar services respondent’s proffered expert scott d hakala was a principal and director of cbiz valuation group inc an appraisal financial advisory and litigation support firm mr hakala has a doctorate in economics has worked as an economist and financial analyst and has testified on numerous occasions as an expert in cases involving compensation disputes mr hakala compared mr reeves’s compensation to chief_executive_officer ceo compensation in five publicly traded companies guideline companies dollar_figure he used four methods to make the comparison the average compensation paid to the ceos from the guideline companies a regression analysis based upon the guideline companies’ relationship between ceo compensation and their respective sales a guideline mr hakala stated in his report and testified at trial that he used the guideline companies because some or most of their operations were based in the development and marketing of nutritional products the regression equation for was y continued company’s compensation-to-sales ratio of percent and the guideline companies’ net margins the financial information used in the four methods was obtained from the guideline companies’ financial statements the table below reflects mr hakala’s range of reasonable_compensation for mr reeves computed by applying the four methods to the guideline companies’ financial information continued x the regression equation for was y x y equals ceo compensation and x equals revenue mr hakala’s report did not explain how he configured the variables used in the regression analysis the sales ratio is ceo compensation divided by company sales expressed as a percent mr hakala’s report stated that he used the sales ratio from only one of the five guideline companies natural health trends corp natural health because it was the highest of the five companies’ ratios natural health’s sales ratios for its fy and fy were percent and percent respectively without indicating his reasoning mr hakala applied natural health’s sales ratio of percent to petitioner’s sales for both fy and fy however he should have computed the guideline company’s sales ratio for fy by multiplying natural health’s sales ratio of percent by petitioner’s sales for fy not the sales ratio of percent this computation would make the fy guideline company percent of sales dollar_figure instead of dollar_figure because the court does not consider petitioner and umi as a single company ie combine their income reasonable_compensation under the percent of sales_method for petitioner for fy is dollar_figure instead of dollar_figure method guideline cos ceo compensation guideline cos regression analysis guideline co percent of sales guideline cos net margins average of the methods fye dollar_figure big_number big_number big_number big_number fye dollar_figure big_number big_number big_number big_number the notice_of_deficiency allowed petitioner to deduct dollar_figure and dollar_figure as compensation to mr reeves in the fiscal years at issue respectively mr hakala’s report concluded the maximum reasonable_compensation payable to mr reeves in the years at issue was dollar_figure million and dollar_figure respectivelydollar_figure on cross-examination mr hakala conceded he was unable to consider all the facts and circumstances needed to conduct a comprehensive analysis because his financial review was limited to petitioner’s revenue and net_income from fy through fy and petitioner’s tax returns for the years at issue he testified that additional information could have made a material impact on his conclusionsdollar_figure see supra note mr hakala’s reasonable_compensation determinations for the years at issue were the rounded averages of figures computed by applying the four methods to the guideline companies’ financial information see table supra p in mr hakala’s report and at trial he stated that he reserved the right to amend the report to reflect consideration of additional information mr hakala admitted that there were six circumstances not considered in his report that could affect his findings in petitioner’s favor first he stated that an employee who serves in multiple positions within a company may be compensated at a higher level to reflect the additional duties and responsibilities he recognized that unlike the ceos of the guideline companies mr reeves served in all of petitioner’s executive and managerial roles consequently his compensation should reflect the combined salaries of the positions he held see elliotts inc v commissioner f 2d at dollar_figure second mr hakala testified that typically an employee of a company like petitioner that has variable performance years and who is underpaid during those years is compensated at a higher amount in profitable years to make up for the lower income yearsdollar_figure in addition when the employee is reimbursed at a later date the time_value_of_money is often considered in increasing compensation mr hakala’s report did not take into account that in some of the years before the fiscal years at issue petitioner either underpaid mr reeves or did not pay him at all the average combined executive salaries for the five guideline companies during the fiscal years at issue were dollar_figure and dollar_figure respectively mr hakala stated that the common way to compensate employees in businesses with volatile performance is through a compensation plan that pays a fixed salary with a bonus during good years and no bonus during years in which performance is poor mr reeves testified that one of the reasons petitioner paid him a large bonus in its fy was to compensate for the years he was underpaid multiplying the sales ratio of dollar_figure percent by petitioner’s total sales in fy through fy the court finds that mr reeves was underpaid for years fy amount underpaid dollar_figure big_number big_number big_number big_number big_number the future values of the amounts underpaid as of date were dollar_figure dollar_figure dollar_figure dollar_figure big_number and dollar_figure totaling dollar_figure third mr hakala stated that a company experiencing losses may significantly decrease compensation to its ceo and using the company as a guideline can result in understatement of executive income of the five guideline companies in fy one experienced significant losses and in fy three experienced substantial lossesdollar_figure the five guideline companies’ financial dollar_figure percent was computed by averaging the sales ratios percent and percent used to determine reasonable_compensation under the percent of sales_method the future values were determined using the applicable_federal_rate compounded semiannually under sec_1274 mr hakala testified that he chose the guideline companies because they developed and sold nutritional products and not because they sustained profits or losses characteristics during the fiscal years at issue are set out below guideline co and year nbty inc national health natural nutritional reliv’ average average ratio of gross_profits to sales percent net_income loss million dollar_figure net_income loss as a percentage of sale sec_3_2 -15 -66 -27 dollar_figure -31 dollar_figure -dollar_figure return on equity percent -17 -86 dollar_figure -25 -188 -54 fourth mr hakala stated a ceo may be entitled to increased compensation during a year when his or her company earns higher profits he opined that petitioner was more profitable than all five companies in terms of the ratio of net_income to sales net margin petitioner’s net margins for the fiscal years at issue were percent and percent respectively exceeding the guideline companies’ average net margins of dollar_figure and -0 respectively fifth mr hakala did not evaluate companies like petitioner whose operations during fye date included advertising indoor tanning services and the sale of tanning products sixth mr hakala stated that publicly held companies have additional costs of up to percent as compared to privately held companies as a result petitioner would have fewer expenses and more income available to compensate its employeesdollar_figure in conclusion the court adopts three of the four method sec_30 mr hakala used to compute reasonable_compensation after taking into consideration the six circumstances not considered in his report the court finds that the table below sets out the ranges for reasonable_compensation more accurately in his report mr hakala indicated that in fye the guideline companies exhibited increased sales whereas petitioner’s sales decreased by over percent during the same period in mr hakala’s report and trial testimony he stated that he reserved the right to amend the report to reflect consideration of additional information because the court could not determine how mr hakala computed reasonable_compensation under the regression analysis the court did not consider the regression analysis method to determine petitioner’s compensation of mr reeves method guideline cos ceo compensation guideline cos percent of sales guideline cos net margins average of the methods fye dollar_figure big_number big_number big_number fye dollar_figure big_number big_number big_number in addition taking into consideration the dollar_figure mr reeves was underpaid as of date the reasonable_compensation for petitioner’s fy is increased to dollar_figure c character and condition of the company this factor requires the court to focus on petitioner’s size as measured by its sales net_income or capital value the complexities of the business and general economic conditions see elliotts inc v commissioner f 2d pincite petitioner was a relatively small company that had secured itself a market niche enabling it to earn high profit margins on its product sales and services petitioner’s income was modest until when it began to experience a substantial increase gross_sales grew from dollar_figure in fye date to dollar_figure and dollar_figure in fye date and respectively and continued to increase in the fiscal years at issue to dollar_figure and dollar_figure with net margins of and percent respectively petitioner’s net_income was substantially higher than the guideline companies’ average and each guideline company’s individually except for nbty inc ’s fy moreover petitioner’s shareholders return on equity increased to percent and percent in the fiscal years at issue respectively these percentages were also substantially higher than the guideline companies’ average as discussed below although petitioner’s business may not have been a complex operation this court does not consider it to have been a simple task for mr reeves to operate petitioner as its sole executive and manager neither petitioner’s sales nor its gross_profits could have been attained but for the personal skills of mr reeves d conflict of interest this factor examines whether a relationship exists between the company and the employee which may permit the company to disguise nondeductible corporate_distributions as sec_162 compensation payments close scrutiny may be used when the paying corporation is controlled by the compensated employee as in the instant case elliotts inc v commissioner supra pincite7 however the mere fact that the individual whose compensation is under scrutiny is the sole shareholder of the company even when coupled with an absence of dividend payments does not necessarily lead to the conclusion that the amount of compensation is unreasonably high id pincite the court_of_appeals for the ninth circuit formulated the inquiry by evaluating the compensation payments from the perspective of a hypothetical independent investor the prime indicator is the return on the investor’s equity id pincite if the company’s earnings on equity after payment of the compensation remain at a level that would satisfy an independent investor there is a strong indication that the employee is providing compensable services and that profits are not being siphoned out of the company disguised as salarydollar_figure id the court_of_appeals in elliotts calculated the return on equity using the yearend shareholders equity id dividing petitioner’s net_income book_value by the yearend shareholders equity results in the following fye june percent return on equity percent percent petitioner’s return on equity substantially exceeded the guideline companies’ average return on equity of percent and -54 percent during the fiscal years at issue respectively and exceeded each specific company’s return on equitydollar_figure mr reeves was solely responsible for petitioner’s success and performed the the court_of_appeals for the ninth circuit found that a 20-percent average rate of return on equity would satisfy a hypothetical inactive independent investor and indicated the corporate employer and its shareholder employee were not exploiting their relationship 716_f2d_1241 9th cir revg tcmemo_1980_282 see the table showing each guideline company’s return on equity supra p services which were directly responsible for petitioner’s profitability e internal consistency in compensation this factor focuses on whether the compensation was paid pursuant to a structured formal and consistently applied program elliotts inc v commissioner supra pincite bonuses not paid pursuant to such plans are suspect salaries paid to controlling shareholders are also suspect if when compared to salaries paid to nonowner management they indicate that the amount of compensation is a function of ownership not corporate management responsibility id bonuses paid to employees are deductible when made in good_faith and as additional compensation_for services actually rendered by the employees provided such payments when added to the stipulated salaries do not exceed a reasonable_compensation for the services rendered sec_1_162-9 income_tax regs no internal discrepancy exists when a company pays and deducts compensation_for services performed in prior years elliotts inc v commissioner supra pincite financial stability was the crucial element in petitioner’s growth strategy to foster petitioner’s growth from through petitioner either underpaid mr reeves petitioner’s sole executive officer and manager or did not pay him at all petitioner retained mr reeves’s compensation and used it to further develop and expand its business petitioner stated in its memoranda of consent to corporate action that it would reimburse mr reeves for past underpayment and pay bonuses for the extraordinary services he provided when petitioner became more profitable petitioner was a very profitable company in the fiscal years at issue and paid mr reeves and its other employees bonuses the bonuses paid were not awarded under a structured formal or consistently applied program but were paid under petitioner’s plan to award a bonus for present hard work and prior years’ lack of compensation when it became more profitable f conclusion mr reeves petitioner’s sole executive officer and manager was the driving force behind petitioner’s success his vision and hard work resulted in petitioner’s realizing sales of dollar_figure and dollar_figure with a shareholders return on equity of percent and percent in the respective fiscal years at issue the averages of the methods used to determine reasonable_compensation were dollar_figure and dollar_figure in the respective fiscal years at issue and taking into consideration the dollar_figure mr reeves was underpaid as of date the court finds that dollar_figure million and dollar_figure in the respective fiscal years at issue are deductible under sec_162dollar_figure iii advertising expenses petitioner argues it is entitled to deduct advertising expenses under sec_162 of dollar_figure for its fye date advertising expenses are a type of ordinary_and_necessary_expense for which a current deduction is allowed to an active trade_or_business sec_162 sec_1_162-1 income_tax regs advertising expenses are allowed as a deduction under sec_162 if the taxpayer can demonstrate a sufficient connection between the expenditure and the taxpayer’s business see rjr nabisco inc consol subs v commissioner tcmemo_1998_252 petitioner is an active trade_or_business that entered into an exclusive contract with umi to conduct all of petitioner’s marketing advertising and branding in the fiscal years at issue in its fye date petitioner paid umi dollar_figure and deducted this amount as advertising expenses respondent argues that dollar_figure of the advertising expenses was not for ordinary and necessary advertising expenses because it was a distribution to mr reeves from umi and not paid a sec_33 conversely the court finds dollar_figure of the dollar_figure claimed by petitioner as a deduction for fye date to be nondeductible advertising expenses as a result respondent reduced petitioner’s allowable advertising expenses to dollar_figure umi received the dollar_figure during its fye date umi did not receive a notice_of_deficiency for this year and its fy is not at issue in this case respondent did not produce umi’s tax_return for the fy evidence showing mr reeves received a dollar_figure distribution from umi or evidence indicating how umi used the amounts petitioner paid for advertising respondent’s revenue_agent steve rans who conducted the audit of petitioner’s returns testified that in determining ordinary and necessary advertising expenses he did not take into consideration wages paid_by umi umi’s costs of creating and developing ideas nor all the activities umi performed to market advertise and brand petitioner’s suntan lotion products mr reeves testified that umi had a substantial marketing and advertising plan to create a lifestyle image for petitioner’s products by developing product catalogs designing packaging and logos developing trade_show display booths attending trade shows meeting with salespersons to educate them on petitioner’s products and how to sell them and producing radio advertisements and promoting sporting events to advertise petitioner’s products steve rans also testified that because of umi’s marketing and advertising in the fy and fy petitioner’s gross_receipts from the sale of suntan products grew to dollar_figure with dollar_figure profit the court finds that petitioner showed a sufficient connection between the dollar_figure paid in advertising expenses and its business of producing and selling suntan lotion products therefore this court finds petitioner is entitled to deduct the dollar_figure in advertising expenses under sec_162 for fye date iv floating structures petitioner contends that it may depreciate its cost of building the floating structures because the structures were used primarily for business purposes respondent does not dispute petitioner’s costs incurred building the floating structures rather respondent contends that petitioner failed to establish the floating structures were used in petitioner’s business during the fiscal years at issue sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade or businessdollar_figure the taxpayer bears the burden of proving the commissioner’s determinations are incorrect rule a furthermore each deduction must be carefully scrutinized when the taxpayer is a petitioner did not argue that the floating structures were property_held_for_the_production_of_income under sec_167 or that the floating structures qualify for depreciation as entertainment facilities under sec_274 closely_held_corporation 55_tc_94 the floating structures were placed_in_service on date approximately month before the end of petitioner’s fye date the structures were under construction in thus they were not used in petitioner’s trade_or_business during its fy see sec_167 therefore this court finds petitioner is not entitled to a depreciation deduction pursuant to sec_167 in fye date mr reeves testified that after the floating structures were placed into service they were used primarily by petitioner and umi to develop advertising for the purpose of promoting petitioner’s skin care and suntan lotion products nutritional supplements and health food products he testified the advertising work included photo shoots that involved people around water ie riding jet skis skiing or lying out in the sun next to the river petitioner also indicated the property was used for promotional events neither petitioner nor mr reeves kept logs of petitioner’s or umi’s business use of the floating structures from date through fye date the only evidence petitioner offered to establish that the floating structures were used for a business_purpose was mr reeves’s testimony and several undated photographs or photographs used in petitioner’s advertising dated before the floating structures were completed petitioner did not provide any evidence showing that the floating structures were used primarily or at all for business purposes during the last month of fye june dollar_figure see hobson motor co v commissioner tcmemo_1990_297 therefore this court also finds petitioner is not entitled to a depreciation deduction pursuant to sec_167 for fye date the court in reaching its holdings has considered all arguments made and concludes that any arguments not mentioned above are moot irrelevant or without merit to reflect the foregoing under rule decision will be entered the lack of adequate documentation also precludes any deductions for entertainment amusement or recreation with respect to a facility used in connection with such activities sec_274 see finney v commissioner tcmemo_1980_23
